Order reversed on the law and facts, without costs of this appeal to either party, writ dismissed, and relator remanded to the custody of the Warden of Auburn State Prison, Auburn, New York. Memorandum: The presumption of regularity was not overcome by any evidence presented upon the return of the writ. (See People ex rel. Kruger v. Hunt, 257 App. Div. 917.) Moreover, the writ of habeas corpus is not the proper remedy. (People ex rel. Martine v. Hunt, 266 App. Div. 822, motion for leave to appeal denied 294 N. Y. 651.) All concur. (The order sustains a writ of habeas corpus and discharges relator from custody.)' Present — Taylor, P. J., MeCurn, Larkin, Love and Vaughan, JJ.